DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art Reference:
Rode			US 10,107,331 B1

Response to Arguments
Applicant's election with traverse of Group I, claims 1-14 and 20 in the reply filed on 1/18/2022 is acknowledged.  The traversal is on the grounds that claim 15 has been amended to include the limitation of the preload markings being equidistantly spaced apart.  This is found persuasive; hence, the restriction requirement filed 12/27/2021 is rescinded and ALL claims have been examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “90” on figure 3 and “21” on figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  used the term “shaft” instead of “spindle or axle”.  Appropriate correction is required.
Claims 15 and 19 are objected to because of the following informalities:  used the term “retaining member” instead of “retaining ring”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rode (US 10,107,331 B1).

Regarding claim 1, Rode discloses a lock nut (abstract; figs. 8-10) useable for setting a bearing to preload or endplay (col. 6, lines 14-19), comprising:
a nut (11) threadably engageable onto a spindle (14) or axle;
a locking mechanism (530, 540) engageable with the nut (11) and configured to prevent rotation of the nut (11) threaded onto the axle or spindle (14);
a plurality of preload markings (510) circumferentially and equidistantly spaced apart on the nut (11), the distance between the preload marking corresponding to a preselected amount of preload applied or reduced on said bearing (16, 18) when the nut (11) is (i) tightened to apply a preload force to said bearing (16, 18) or (ii) loosened to reduce a preload force on said bearing (16, 18);
a plurality of endplay markings (510) circumferentially spaced apart on the nut (11), the endplay markings (510) being spaced apart substantially equidistantly but located circumferentially at the nearest preload marking location, the distance between the endplay markings (510) corresponding to a preselected amount of endplay increased or reduced in said bearing (16, 18) when the nut (11) is (i) tightened to reduce endplay on the bearing (16, 18) or (ii) loosened to increase endplay in said bearing (16, 18); and
except for [wherein said endplay markings (510) are visually different than at least a portion of said preload markings (510)], and the nut (11) enables setting the bearing (16, 18) on the axle or spindle (14) to either an endplay setting or a preload setting by adjusting the rotation of said nut (11) according to the endplay markings (510) or the preload markings (510).
Examiner notes that Rode does not expilicitly disclose wherein said endplay markings are visually different than at least a portion of said preload markings. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein said endplay markings are visually different than at least a portion of said preload markings, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Regarding claim 2, Rode discloses the lock nut of claim 1 wherein the preload markings (510) and endplay markings (510) are located on the axially outer face of the nut (11).

Regarding claim 3, Rode discloses the lock nut of claim 2 wherein the nut (11) comprises a recessed surface (524 adjacent the axially inner face (fig. 10).

Regarding claim 4, Rode discloses the lock nut of claim 3 wherein some of said preload markings (510) are visually identical to said endplay markings (510).

Regarding claim 5, Rode discloses the lock nut of claim 4 wherein the locking mechanism (530, 540) comprises a retaining ring (540).

Regarding claim 6, Rode discloses the lock nut of claim 4 wherein the locking mechanism (530, 540) further comprises a keeper (530).

Regarding claim 7, Rode discloses the lock nut of claim 6 further comprising:
the nut (11) having a plurality of engaging teeth (511);
the keeper (530) having a plurality of keeper teeth (520) engageable with said plurality of engaging teeth (511) of said nut (11) to inhibit movement of said keeper (530) relative to said nut (11) when said plurality of engaging teeth (511) engages said plurality of keeper teeth (520);
said keeper (530) having a radially inner side (fig. 10) configured to engage a shaft (14) to inhibit rotational movement of said nut (11) relative to the shaft (14) when said plurality of engaging teeth (511) engages said plurality of keeper teeth (520) and said radially inner side (fig. 10) engages the shaft (14); and
the retaining ring (540) secured to said keeper (530), said retaining member (540) engageable with said nut (11) to hold said keeper (530) axially such that said plurality of engaging teeth (511), said retaining ring (540) extending continuously in an arc from a first outside end to a second outside end (fig. 9), said keeper (530) located between said first end and said second end (fig. 10).

Regarding claim 8, Rode discloses the lock nut of claim 7 wherein said inner side (fig. 10) of said keeper (530) comprises a shaft engaging member (534) engageable in a shaft slot (5, fig. 18) of the shaft (14) to inhibit rotational movement of said nut (11) relative to the shaft (14).

Regarding claim 9, Rode discloses the lock nut of claim 8 wherein said nut (11) comprises a slot (561) and said retaining ring (540) comprises at least one leg (542, 543) configured to be received in said slot (561).

Regarding claim 10, Rode discloses the lock nut of claim 9 wherein said retaining ring (540) is configured to hold said keeper (530) axially relative to said nut (11) such that said plurality of engaging teeth (511) and said plurality of keeper teeth (520) are engaged when said at least one leg (542, 543) is received in said slot (561).

Regarding claim 11, Rode discloses the lock nut of claim 10 wherein said at least one leg (542, 543) comprises two legs (542, 543) elastically deformable toward one another to allow said retaining ring (540) to be attached to said nut (11) by inserting said two legs (542, 543) in said slot (561).

Regarding claim 12, Rode discloses the lock nut of claim 11 wherein said nut (11) comprises a shoulder portion (524) and said keeper (530) is received on said shoulder portion (524) such that said keeper (530) is axially supported by said shoulder portion (524).

Regarding claim 13, Rode discloses the lock nut of claim 12 wherein said keeper teeth (520) forms an arc having a first outer end and a second outer end (fig. 10), said keeper teeth (520) extending from said first end to said second end (fig. 10), said retaining ring (540) located axially between said keeper (530) and said outer surface (fig. 10).

Regarding claim 14, Rode discloses the lock nut of claim 13 wherein said nut (11) further comprises a circumferential rim (fig. 10), said retaining ring (540) located at an axial center of said outer surface and engaging said rim (fig. 10), said retaining ring (540) holding said keeper (530) axially such that said plurality of engaging teeth (511) and said plurality of keeper teeth (520) are engaged and such that said keeper (530) abuts said shoulder (524).

Regarding claim 15, Rode discloses a method (abstract; figs. 8-10) for providing a lock nut useable for setting a bearing to preload or endplay (col. 6, lines 14-19), comprising:
providing a nut (11) threadably engageable onto a spindle (14) or axle;
providing a locking mechanism (530, 540) engageable with the nut (11) and configured to prevent rotation of the nut (11) threaded onto the axle or spindle (14);
providing a plurality of preload markings (510) circumferentially and equidistantly spaced apart on the nut (11), the distance between the preload marking corresponding to a preselected amount of preload applied or reduced on said bearing (16, 18) when the nut (11) is (i) tightened to apply a preload force to said bearing (16, 18) or (ii) loosened to reduce a preload force on said bearing (16, 18), respectively;
providing a plurality of endplay markings (510) circumferentially spaced apart on the nut (11), the endplay markings (510) being spaced apart substantially equidistantly but located circumferentially at the nearest preload marking location the distance between the endplay markings (510), corresponding to a preselected amount of endplay increased or reduced in said bearing (16, 18) when the nut (11) is (i) tightened to reduce 
except for [wherein said endplay markings (510) are visually different than at least a portion of said preload markings (510)], and the nut (11) enables setting the bearing (16, 18) on the axle or spindle (14) to either an endplay setting or a preload setting by adjusting the rotation of said nut (11) according to the endplay markings (510) or the preload markings (510), respectively.
Examiner notes that Rode does not expilicitly disclose wherein said endplay markings are visually different than at least a portion of said preload markings. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein said endplay markings are visually different than at least a portion of said preload markings, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Regarding claim 16, Rode discloses the method of claim 15 wherein the preload markings (510) and endplay markings (510) are provided on the axially outer face of the nut (11).

Regarding claim 17, Rode discloses the method of claim 16 wherein the nut (11) is provided with a recessed surface (524) adjacent the axially inner face (fig. 10).

Regarding claim 18, Rode discloses the method of claim 17 wherein the locking mechanism (530, 540) includes a retaining ring (540).

Regarding claim 19, Rode discloses the method of claim 18 further comprising:
providing the nut (11) with a plurality of engaging teeth (511);
providing the keeper (530) with a plurality of keeper teeth (520) engageable with said plurality of engaging teeth (511) of said nut (11) to inhibit movement of said keeper (530) relative to said nut (11) when said plurality of engaging teeth (511) engages said plurality of keeper teeth (520);
providing the keeper (530) with a radially inner side (fig. 10) configured to engage a shaft (14) to inhibit rotational movement of said nut (11) relative to the shaft (14) when said plurality of engaging teeth (511) engages said plurality of keeper teeth (520) and said radially inner side (fig. 10) engages the shaft (14); and
providing the retaining ring (540) secured to said keeper (530), said retaining member (540) engageable with said nut (11) to hold said keeper (530) axially such that said plurality of engaging teeth (511), said retaining ring (540) extending continuously in an arc from a first outside end to a second outside end (fig. 9), said keeper (530) located between said first end and said second end (fig. 10).

Regarding claim 20, Rode discloses a lock nut (abstract; figs. 8-10) useable for setting a bearing to preload or endplay (col. 6, lines 14-19), comprising:
a nut (11) threadably engageable onto a spindle (14) or axle;

a plurality of preload markings (510) circumferentially and equidistantly spaced apart on the nut (11), the distance between the preload marking corresponding to a preselected amount of preload applied or reduced on said bearing (16, 18) when the nut (11) is (i) tightened to apply a preload force to said bearing (16, 18) or (ii) loosened to reduce a preload force on said bearing (16, 18);
a plurality of endplay markings (510) circumferentially spaced apart on the nut (11), the distance between the endplay markings (510) corresponding to a preselected amount of endplay increased or reduced in said bearing (16, 18) when the nut (11) is (i) tightened to reduce endplay on the bearing (16, 18) or (ii) loosened to increase endplay in said bearing (16, 18); and
except for [wherein said endplay markings (510) are visually different than at least a portion of said preload markings (510)], and the nut (11) enables setting the bearing (16, 18) on the axle or spindle (14) to either an endplay setting or a preload setting by adjusting the rotation of said nut (11) according to the endplay markings (510) or the preload markings (510).
Examiner notes that Rode does not expilicitly disclose wherein said endplay markings are visually different than at least a portion of said preload markings. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein said endplay markings are visually different than at least a portion of said preload markings, since a change in the shape of a prior art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd